Filing pursuant to Rule 425 under the Securities Act of 1933, as amended Deemed filed under Rule 14a-6 under the Securities Exchange Act of 1934, as amended Filer: Alpha Natural Resources, Inc. Subject Company: Foundation Coal Holdings, Inc. Commission File Number: 333-159801 July 2, 2009 IntegrationUpdate Featuring · The Energy of Two The Power of One · Merger Bits · Kevin & Kurt’s Corner · Shared Values The Communication Team will be issuing a newsletter every other week with updated news, announcements and information about the merger. For even more information visit the Merger Connections website.
